Case: 19-12313   Date Filed: 08/11/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12313
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:19-cv-00765-EAK-AAS



ANTHONY CHAMBERSEL,

                                                            Plaintiff-Appellant,

                                  versus

STATE OF FLORIDA,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 11, 2020)

Before NEWSOM, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
                Case: 19-12313       Date Filed: 08/11/2020      Page: 2 of 5



       Anthony Chambersel, a Florida prisoner proceeding pro se, appeals the

district court’s denial of his pleading that the court construed as a petition for a writ

of mandamus. We affirm.

                                              I.

       It is unclear what relief Chambersel sought from the district court.

Chambersel’s pleading was titled “Notice of Appeal” and bore the caption and case

numbers from two state criminal prosecutions against Chambersel in which

Chambersel had entered guilty pleas a month earlier.1 The pleading stated,

“Jurisdiction of a court can be challenge [sic]: I am under Force, Threat, Duress,

Coercion, Collusion, Fraud and Treason.” Chambersel attached two other pro se

pleadings that he had filed several days earlier in one of his state criminal

proceedings: (1) a “Notice of Appeal” raising various issues related to his criminal

cases, including the performance of his attorney, the state court’s refusal to

consider his pro se filings, “sovereign immunity,” and a “score sheet” that listed a

disputed burglary charge, and (2) a “Motion: Requesting Tax Forms” seeking relief

corresponding to its title. He also attached to his federal pleading a page of

“notes,” which complained about the representation provided by an unnamed

person (presumably his criminal defense attorney) and provided definitions for the



1
 It appears that Chambersel’s appeal from his state convictions was pending in Florida’s Second
District Court of Appeal when Chambersel filed his pleading in federal court.
                                               2
               Case: 19-12313      Date Filed: 08/11/2020    Page: 3 of 5



terms “collusion,” “fraud,” “threat,” “duress,” and “coercion.” The district court

interpreted Chambersel’s pleading as a petition for a writ of mandamus, by which

Chambersel evidently sought to force the state court to rule on the issues raised in

his state “Notice of Appeal” and provide the forms requested in his “Motion:

Requesting Tax Forms.” The district court denied the construed petition based on

the doctrine of abstention described in Younger v. Harris, 401 U.S. 37 (1971).

                                           II.

      We review a district court’s decision to abstain under Younger for an abuse

of discretion. Hughes v. Att’y Gen. of Florida, 377 F.3d 1258, 1262 (11th Cir.

2004).

                                           III.

      On appeal, Chambersel argues that (1) his guilty pleas in the state

prosecutions were invalid and he was illegally convicted and sentenced, because

the law is a fiction; and (2) the state trial court violated his rights to freedom of

expression and to petition the government for redress by denying or failing to

respond to his numerous pro se filings raising similar “sovereign citizen”

arguments in that court. He does not challenge the district court’s interpretation of

his federal pleading as a petition for a writ of mandamus to the state court, so we




                                            3
                 Case: 19-12313        Date Filed: 08/11/2020       Page: 4 of 5



assume for purposes of this appeal that the district court correctly characterized the

relief he sought.2

       Proceeding on this assumption, the district court did not err in denying

Chambersel’s petition. Federal courts lack the authority to issue a writ of

mandamus to state courts under either the federal mandamus statute, 28 U.S.C.

§ 1361—which provides for the issuance of a writ of mandamus to federal officers

and agencies—or, where mandamus is the only relief sought, the All Writs Act, 28

U.S.C. § 1651. See Moye v. Clerk, DeKalb Cty. Superior Court, 474 F.2d 1275,

1276 (5th Cir. 1973). And to the extent that Chambersel sought to have the district

court intervene in the ongoing state criminal proceedings on equitable grounds, the

court correctly declined to do so. Absent extraordinary circumstances, federal

courts should not interfere in pending state criminal prosecutions. Younger, 401
U.S. at 45; see Hughes, 377 F.3d at 1262–63.

       Chambersel has made no showing of the kind of extraordinary

circumstances contemplated in Younger. He has not suggested that the prosecution

against him was taken in bad faith, or that he would suffer irreparable injury apart


2
  Although Chambersel’s district court pleading stated that he was “under Force, Threat, Duress,
Coercion, Collusion, Fraud and Treason,” he did not label his pleading as a habeas corpus
petition, invoke 28 U.S.C. §§ 2254 or 2241, or give any other clear indication that his pleading
should be construed as a collateral attack on his state convictions and sentences. Under the
circumstances, we do not fault the district court for declining to treat Chambersel’s pleading as a
petition for a writ of habeas corpus. Cf. Castro v. United States, 540 U.S. 375, 377 (2003)
(limiting district courts’ authority to recharacterize a pro se pleading as a motion for federal
habeas corpus relief).
                                                 4
               Case: 19-12313     Date Filed: 08/11/2020    Page: 5 of 5



from “that incidental to every criminal proceeding brought lawfully and in good

faith” if the district court did not intervene. Younger, 401 U.S. at 49 (citation

omitted). And his direct appeal was pending in Florida’s Second District Court of

Appeal, affording him an adequate opportunity to raise his constitutional and

sovereign-citizen arguments in that venue. See id.; see also 31 Foster Children v.

Bush, 329 F.3d 1255, 1279 (11th Cir. 2003) (We “assume that state procedures will

afford an adequate remedy, in the absence of unambiguous authority to the

contrary.” (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987)).

      On this record, the district court did not abuse its discretion in abstaining

under Younger. We therefore affirm the district court’s denial of Chambersel’s

construed petition for a writ of mandamus.

      AFFIRMED.




                                           5